Citation Nr: 1759180	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-18 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition of the right foot. 

2.  Entitlement to service connection for an orthopedic condition of the right foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the matter in June 2013, March 2015, and April 2016 for further development.  A review of the record reflects that there has been substantial compliance with the Board's remand directives, to include as due to a request for an outside expert medical opinion.

In March 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  As that VLJ is no longer with the Board, he is not available to adjudicate the case.  A transcript of the hearing is associated with the claims file.  The Board notes that the law requires that the VLJ who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In December 2014, the Board sent a letter to the Veteran explaining that the VLJ who conducted his hearing was not available to participate in the appeal and that the Veteran was entitled to a new hearing if he so wished.  The Veteran responded to the letter, informing the Board that he did not wish to appear at another hearing, and requesting that the Board consider the case on the evidence of record. 


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise that current dermatophytosis and blistering is causally related to skin conditions of the right foot during service. 

2.  The preponderance of evidence of record is against a finding that the Veteran's orthopedic condition of the right foot is causally related to an injury incurred during service. 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin condition of the right foot have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017). 

2.  The criteria for entitlement to service connection for an orthopedic condition of the right foot have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's representative generically alleged in a December 2017 brief that "VA failed its duty to assist by failing to provide guidance in arriving at an adequate medical opinion that could be justifiably relied upon by the rating authority in order to evaluate the Veteran's disability..." See Appellant's Brief in Response to Medical Expert Opinion, p. 3.  Indeed, a medical examination report must contain clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the Board identified inadequacies in the medical explanations provided by VA examiners of record.  To rectify this issue, in May 2017, the Board requested that a podiatrist provide an expert medical opinion regarding the nature and etiology of the Veteran's disabilities.  The Board instructed the podiatrist, Dr. D.W.P., to fully review the Veteran's claim file and to provide opinions, with appropriate medical rationale.  In August 2017, Dr. D.W.P. provided these opinions, as requested, and they will be discussed in more detail below.  The Board finds that the opinion obtained from Dr. D.W.P. adequately addresses the relationship, or lack thereof, between the Veteran's right foot conditions and his in-service injuries, and specifically discusses the progression of the Veteran's disabilities, his history of post-service surgeries and complications from those surgeries, and general medical principles in support of his conclusions.  The Veteran's representative has not articulated any specific inadequacy with Dr. D.W.P.'s opinion or how it was obtained, nor does he argue that a new opinion is required.  The Board disagrees with the Veteran's representative, and finds Dr. D.W.P.'s opinion to be adequate for purposes of reaching a decision on the merits on both issues currently on appeal. 

Aside from the issue discussed above, the Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection 

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise-with the Veteran prevailing in either event- or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 , Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Skin Condition of the Right Foot

The Veteran filed his current claim for service connection in December 2007 for a variety of conditions related to his right foot.  In a May 2009 VA examination, the examiner reported a diagnosis of tinea pedis.  During the pendency of the claim, the Veteran has complained of rashes and painful blistering of the right foot.  In May 2016, a VA examiner noted a blister on the Veteran's second toe as well as the Veteran's complaint of dermatophytosis upon examination. 

The Veteran has alleged that this currently diagnosed condition is related to skin conditions of the right foot he experienced during service.  Specifically, in June 1975, the Veteran was treated for blisters of the right foot.  In the May 2016 VA examination, the examiner noted that these in-service blisters were secondary to dermatophytosis.  

The Veteran underwent VA examinations in May 2009, August 2013, March 2015, and April 2016, in order for VA to attempt to clarify the etiology of the Veteran's foot conditions.  Unfortunately, the examiners of record at those times did not provide proper medical evidence upon which to decide the claim. 

In August 2017, the Board obtained an expert medical opinion from Dr. D.W.P.  Dr. D.W.P. opined that it was at least as likely as not that the Veteran's current skin condition of the right foot was related to the skin ailments the Veteran incurred in service.  Considering the Veteran's complaints that he had continually experienced problems with blisters and rashes on his foot and toes, Dr. D.W.P. explained that there was no known dermatophytosis condition that would lie dormant for 30 years and then suddenly become symptomatic.  

The opinion from Dr. D.W.P. provides the medical rationale that was not available from previous medical examinations.  Accordingly, the Board finds that it is at least as likely as not that the Veteran's current skin condition of the right foot-dermatophytosis-is related to service, therefore entitlement to service connection for a skin condition of the right foot is warranted. 

B.  Orthopedic Disability of the Right Foot

Post-service treatment records confirm the diagnosis of a variety of foot disabilities, to include: right hallux rigidus, hallux valgus, a mallet deformity of the right 2nd toe, blisters on the 2nd toe, avascular necrosis of the first metatarsal head, and right 2nd, 3rd, 4th, and 5th hammertoe deformities.  The Veteran received surgical treatment in August 1996, June 1999, and August 2009 to help alleviate these conditions.  The Veteran does not currently experiences pain and has difficulty walking long distances or wearing dress shoes as a result of the various right foot deformities. 

The Veteran claims that his current orthopedic foot disabilities are related to an in-service event.  In May 1974, he was involved in an accident related to his service duties as a combat engineer.  Part of his duties involved the construction of temporary or floating bridge expansions.  According to service treatment records, while the Veteran was standing on a bridge expansion, balk from a truck was thrown onto the bridge in a way that knocked him over, causing him to fall and land on his back.  He was transported by ambulance to receive medical care on base and service connection currently is in effect for back and neck disabilities related to the same event.  At that time, in May 1974, he was not treated for any injury to his foot.  

The Veteran has since stated that the May 1974 accident also involved trauma to his foot that was not well documented in service treatment records due to the more severe injuries to his back and neck.  In a June 2009 evaluation, prior to foot surgery, the Veteran reported that his initial injury was a crushing injury to his toes in 1974 or 1975.  Similarly, at a VA examination in August 2013, he stated that the onset of his foot problems was in 1974, when a wooden beam fell on his right foot while he was constructing a bridge.  At his March 2013 hearing before the Board, the Veteran alleged that his foot had been standing on the low end of a piece of balk that was lying across another piece, like a seesaw, and that when soldiers threw other pieces from the truck onto the bridge, it landed on the high end of the balk, causing the Veteran to be hit on the bottom of his foot.  See Board Hearing Transcript, March 29, 2013, p. 3.  In the same hearing, the Veteran also claimed that the injury affected the top of his toes, causing difficulties when he wore steel-toed boots.  Id., at p. 6.

The Board notes that the Veteran is competent to discuss to his recollection of events leading to injury.  He is also competent to provide his recollection of medical treatment and report any diagnoses he was given by medical professionals.  As a layperson, the Veteran is not competent to provide a diagnosis for a disability or speak to its etiology where expert medical knowledge is required to do so. 

Service treatment records reflect that, as a result of the May 1974 accident, the Veteran received treatment for back and neck injuries and had follow up appointments, but never complained of or was treated for a foot injury related to this event.  In February 1975, the Veteran twisted his leg playing basketball and was referred to an orthopedist who treated him for a pulled muscle in his leg, but did not identify any issues with his right foot.  In June 1975, the Veteran received treatment for right foot blisters, but was not diagnosed with any structural issues in the right foot.  On his separation examination in August 1975, the Veteran's feet were examined and determined to be "normal."

After service separation in September 1975, in a June 1976 Army Reserves examination, the Veteran's feet were assessed again and determined to be "normal."  The Veteran also checked "No" when asked if he had ever had foot trouble on his June 1976 Report of Medical History.  In subsequent Reports of Medical History-in August 1983 and September 1984- related to his Army Reserve service the Veteran also checked "No" in response to the same question. 

In August 2013, the Veteran underwent a VA foot examination.  The examiner opined that it was less likely than not that the Veteran's disabilities were related to service, but did not provide sufficient rationale to explain the opinion.  In May 2016, a VA examiner comprehensively reviewed the Veteran's clinical file, lay statements, service records, and current medical literature, and determined that it was less likely than not that the Veteran's current right foot disabilities were related to any in-service injury.  The examiner's rationale was that the active duty, separation, and presumptive period records were negative for treatment related to a right foot injury from a direct blow, therefore it would be mere speculation to assess the nature of the etiology of the current disabilities.  Mere absence of contemporaneous medical records is not a sufficient basis for denying a claim, however, and the examiner did not provide a sufficient medical explanation as to the significance of silence in the record.  

In August 2017, VA obtained an expert medical opinion from a podiatrist, Dr. D.W.P., regarding the etiology of the Veteran's orthopedic foot disabilities.  Dr. D.W.P. opined that it was less likely than not that the current disabilities were related to the injuries incurred in service.  Dr. D.W.P. explained that, based on the Veteran's medical records, the active duty work injury of the right foot was self-limiting and resolved without sequela.  The Veteran's current disabilities were unrelated, as they were not diagnosed until 20 years after service.  By the Veteran's account, pain related to the current diagnoses only manifested two to three years prior to diagnosis.  The complications that arose following surgeries and treatment of current disabilities did so "in and of themselves and not by any injury decades earlier."  

The nexus opinion of Dr. D.W.P. is probative, due to the medical rationale provided, and serves to support the opinions of the May 2016 and August 2013 examiners.  Although the Veteran is competent to describe the events that happened and his history of symptomatology, he is not competent to ascribe a medical etiology to his current disabilities.  The Veteran's description of symptomatology is also at odds with the records showing an affirmative denial of foot problems, both at separation from service and on his entrance examination for reserve duty.  

The Veteran has been afforded ample opportunity to submit medical opinion evidence in support of his claim, and against the findings of the examiners noted above.  He has not done so.
For these reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current right foot orthopedic disabilities were incurred in service or is proximately due to an in-service event or incident.  As the preponderance of evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b) Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

1.  Entitlement to service connection for dermatophytosis and blistering of the right foot is granted. 

2.  Entitlement to service connection for an orthopedic disability of the right foot is denied.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


